Case 3:20-cv-00628-LRH-WGC Document 7 Filed 12/10/20 Page 1 of 6
Case 3:20-cv-00628-LRH-WGC Document 7 Filed 12/10/20 Page 2 of 6
Case 3:20-cv-00628-LRH-WGC Document 7 Filed 12/10/20 Page 3 of 6
Case 3:20-cv-00628-LRH-WGC Document 7 Filed 12/10/20 Page 4 of 6
Case 3:20-cv-00628-LRH-WGC Document 7 Filed 12/10/20 Page 5 of 6
Case 3:20-cv-00628-LRH-WGC Document 7 Filed 12/10/20 Page 6 of 6




              10th       December



                                              /s/ Christine L. MIller
